Exhibit 10.1
ASSIGNMENT AND ASSUMPTION AGREEMENT
     This Assignment and Assumption Agreement (“Agreement”) is made and entered
into this 1st day of April, 2008, by and between COMMODITY SPECIALISTS COMPANY
(“Assignor”) and RED TRAIL ENERGY, LLC (“Assignee”).
     Whereas Assignor is the lessee to that certain Railroad Car Lease Agreement
with Trinity Industries Leasing Company, dated November 13, 2002 (the
“Agreement”), as well as the associated Riders (the “Riders”) as identified on
Exhibit A hereto; and
     Whereas Assignor desires to assign the Agreement and Riders to Assignee,
and Assignee desires to take assignment of the Agreement and Riders in
accordance with this Assignment and Assumption Agreement;
     Now, therefore, in consideration of the mutual agreement contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Assignor and Assignee agree as follows:

  1.   Assignment — Assignor hereby assigns to Assignee all of its rights,
title, interest, duties and obligations under the Agreement and Riders,
effective on the Effective Date (as defined below).     2.   Liability —
Assignee hereby assumes Assignor’s duties, obligations, and rights under the
Agreement and Riders, effective on the Effective Date (as defined below). For
the avoidance of doubt, Assignee is responsible for any liability under the
Agreement and Riders regardless of whether that liability occurred before or
after the Effective Date (as defined below). Assignee agrees to indemnify,
defend and hold harmless Assignor from any and all claims, causes of action,
costs, demands, damages, expenses, liabilities, and losses including, without
limitation, reasonable attorney’s fees arising out of or in connection with the
Agreement and Riders.     3.   Effective Date — The assignment shall be
effective on April 1, 2008 (the “Effective Date”).     4.   Due Authorization —
Assignor and Assignee represent and warrant that they have the requisite power
and authority to execute, deliver, and perform this Agreement. Assignor and
Assignee further represent and warrant that this Assignment and Assumption
Agreement has been duly executed and delivered and is a valid and binding
obligation on each of them.     5.   Entire Agreement — This Assignment and
Assumption Agreement evidences the entire agreement between Assignor and
Assignee with respect to the subject matter hereof and supersedes all prior
agreements, understandings, proposals, offers, negotiations, and discussions,
whether oral or written, between or among Assignor and Assignee.     6.  
Binding Effect — This Assignment and Assumption Agreement shall be binding upon
and inure to the benefit of the successors and assigns of the Assignor and
Assignee.

1



--------------------------------------------------------------------------------



 



[Assignment and Assumption Agreement]

  7.   Law and Jurisdiction — This Assignment and Assumption Agreement will be
governed and construed in accordance with the laws of the State of Texas,
without reference to the choice of law principles thereof. Disputes between
Assignor and Assignee arising out of or in connection with this Assignment and
Assumption Agreement will be subject to the exclusive jurisdiction of the state
and federal courts in the State of Texas.     8.   Counterparts — This
Assignment and Assumption Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute the same
instrument.

* * *
[Signature Page Follows]

2



--------------------------------------------------------------------------------



 



[Assignment and Assumption Agreement]
IN WITNESS WHEREOF, Assignor and Assignee have executed this Agreement as of the
day and year first above written.

          COMMODITY SPECIALISTS COMPANY,
as Assignor
      By:   /s/ O. William Mikkelson         Name:   O. William Mikkelson       
Title:   Co-Pres. & CFO        RED TRAIL ENERGY, LLC,
as Assignee
      By:   /s/ Mark E. Klimpel         Name:   Mark E. Klimpel        Title:  
CFO        ACKNOWLEDGED AND AGREED TO BY:
TRINITY INDUSTRIES LEASING COMPANY,
      By:   /s/ Thomas C. Jardine         Name:   Thomas C. Jardine        
Title:   Vice President     

3



--------------------------------------------------------------------------------



 



         

[Assignment and Assumption Agreement]

             
STATE OF MINNESOTA
    )      
 
    )      
COUNTY OF WASHINGTON
    )      

     On this, the 8th day of April, 2008, before a Notary Public in an for said
County and State, personally appeared O. William Mikkelson, who being by me duly
sworn, says that (s)he is the Co President & CFO of Commodity Specialists
Company, that said instrument was signed on April, 2008, on behalf of said
corporation by authority of its Board of Directors, and (s)he acknowledged that
the execution of the foregoing instrument was the free act and deed of said
corporation.
     IN WITNESS WHEREOF, I have hereunto set my hand and official seal on the
date above mentioned.

                  /s/ Jean A. Johnson       Name:       (SEAL)
[c26760c2676001.gif]  Notary Public      My Commission Expires: Jan 31, 2010
Residing in Washington County
   



4



--------------------------------------------------------------------------------



 



[Assignment and Assumption Agreement]

             
STATE OF NORTH DAKOTA
    )      
 
    )      
COUNTY OF STARK
    )      

     On this, the 7 day of April, 2008, before a Notary Public in an for said
County and State, personally appeared Mark Klimpel, who being by me duly sworn,
says that (s)he is the C.F.O of Red Trail Energy, LLC, that said instrument was
signed on                                          , 2008, on behalf of said
corporation by authority of its Board of Directors, and (s)he acknowledged that
the execution of the foregoing instrument was the free act and deed of said
corporation.
     IN WITNESS WHEREOF, I have hereunto set my hand and official seal on the
date above mentioned.

                  /s/ Deell Hoff       Name:       (SEAL) [c26760c2676002.gif] 
Notary Public      My Commission Expires:
Residing in Oct 21, 2011
                       



5



--------------------------------------------------------------------------------



 



[Assignment and Assumption Agreement]

             
STATE OF TEXAS
    )      
 
    )      
COUNTY OF DALLAS
    )      

     On this, the 4th day of April, 2008, before a Notary Public in an for said
County and State, personally appeared Thomas C. Jardine, who being by me duly
sworn, says that he is the Vice President of Trinity Industries Leasing Company,
that said instrument was signed on April 4th, 2008, on behalf of said
corporation by authority of its Board of Directors, and he acknowledged that the
execution of the foregoing instrument was the free act and deed of said
corporation.
     IN WITNESS WHEREOF, I have hereunto set my hand and official seal on the
date above mentioned.

                  /s/ Danielle Henderson       Name:   Danielle Henderson     
Notary Public        My Commission Expires: 6/9/08
Residing in Cedar Hill, TX
            (SEAL) [c26760c2676003.gif]    

6



--------------------------------------------------------------------------------



 



         

[Assignment and Assumption Agreement]
EXHIBIT A

     
Document:
  Rider Six (6) dated November 15, 2005
 
   
Rental Rate:
  $691.00 per car per month
 
   
Scheduled Maturity Date:
  November 5, 2011
 
   
Equipment:
  6,351 cubic foot quadruple covered hopper cars
 
   
Quantity:
  Five (5)
 
   
Road Numbers & Mark:
  TILX 637673, 637674, 637675, 637676, 637677
 
   
Document:
  Rider Seven (7) dated September 25, 2006
 
   
Rental Rate:
  $694.00 per car per month
 
   
Scheduled Maturity Date:
  January 31, 2013
 
   
Equipment:
  6,351 cubic foot quadruple covered hopper cars
 
   
Quantity:
  Fifty (50)
 
   
Road Numbers & Mark:
  TILX 637733, 637734, 637735, 637736, 637737, 637738, 637739, 637740, 637741,
637742, 637743, 637744, 637745, 637746, 637747, 637748, 637749, 637750, 637751,
637752, 637753, 637754, 637755, 637756, 637757, 637758, 637759, 637760, 637761,
637762, 637763, 637764, 637765, 637766, 637767, 637768, 637769, 637770, 637771,
637772, 637773, 637774, 637775, 637776, 637777, 637778, 637779, 637780, 637781,
637782

7